Citation Nr: 1208890	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  09-02 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right wrist disorder, to include arthritis and neurological damage.

2.  Entitlement to service connection for a right hand disorder, to include arthritis and neurological damage.

3.  Entitlement to a compensable initial disability rating for residuals from a right fifth metacarpal fracture. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to June 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for status-post comminuted fracture right fifth metacarpal, healed, no significant residuals in regard to the fracture, effective from February 28, 2006, with a noncompensable initial disability rating.  A timely Notice of Disagreement was received from the Veteran in June 2008.  After a November 2008 Statement of the Case denied a compensable disability rating for the Veteran's service-connected disability, the Veteran perfected his appeal in January 2009 by filing a substantive appeal via VA Form 9.

The Veteran testified at a December 2011 Travel Board hearing that was held at the Montgomery RO.  A transcript of those proceedings is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the October 2007 rating decision which is the subject of this appeal, the RO acknowledged that the Veteran's claim included a broad range of claimed disabilities, including reported loss of motion of the right hand; weakness and sensory deficit in the right hand and fingers; loss of motion, including extension and flexion, of the right wrist; numbness of the right wrist area; loss of strength and use of the right hand and arm; loss of finger and hand dexterity; draw difficulty of the fingers and hand; and continuous pain in the hand and wrist.  Indeed, each of these manifestations and symptoms are identified by the Veteran as separate disabilities in his August 2006 VA Form 21-526.  At his December 2011 Travel Board hearing, the Veteran also clarified that the scope of his appeal was also intended to include separate claims of service connection for disabilities in his right hand and right wrist, in addition to service connection for disabilities in the fingers of his right hand.  The Veteran also testified that he incurred two separate injuries during service which are attributable to his claimed disabilities:  a laceration injury to his right upper wrist incurred in 1961 and a right hand crush injury incurred in 1962.

Despite the apparent breadth of the Veteran's claim, the RO determined that all of these symptoms and manifestations were to be considered as part and parcel to the Veteran's right wrist disability.  The RO did not provide an explanation or rationale for treating the Veteran's disability as a single right wrist disability.  Also inexplicably, and despite its determination that the Veteran's disability was to be treated as a single wrist disability, the RO has characterized the issue on appeal as involving residuals from a right fifth metacarpal (pinky finger) fracture injury.  Hence, the October 2007 rating decision grants service connection for a single disability characterized as "status-post comminuted fracture right fifth metacarpal, healed, no significant residuals in regard to the fracture" and assigns a single initial disability rating.

The United States Court of Appeals for Veterans Claims (Court) has identified that "each assertion of entitlement to benefits based on a specific disability that is the result of a distinct cause is a separate claim for disability compensation."  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A claimant must identify the benefit sought by describing the nature of the claimed disability.  See Ingram v. Nicholson, 21 Vet. App. 232, 256 (2007).  This is accomplished by reference "to a body part or system that is disabled or by describing symptoms of the disability."  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  The scope of a claim should be construed based on the reasonable expectations of a non-expert, self-represented claimant, and the evidence developed during the claims process.  The factors to consider are the Veteran's description of his claim, the symptoms he describes; and all the information he submits or VA obtains in support of the claim.  Therefore, if a Veteran claims service connection for a specific disorder, any disorder reasonably encompassed by the Veteran's claim must be considered.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board is required to adjudicate all issues that are reasonably raised by a liberal reading of all documents and oral testimony in the record prior to the Board's decision.  Brannon v. West, 12 Vet. App. 32, 34 (1998); see Solomon v. Brown, 6 Vet. App. 396 (1994).

The Board also notes that the assignment of separate disability ratings for the same manifestation under different diagnoses constitutes "pyramiding," which is forbidden under the federal regulations.  38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet App 259 (1994)(noting that the rating schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, as such a result would overcompensate the claimant for the actual impairment of his earning capacity).  However, in instances where a veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

In this case, the language contained in the Veteran's August 2006 VA Form 21-526 describes symptoms and manifestations that are present not only in the fingers of the Veteran's right hand, but also the right hand itself, right wrist, and right arm.  The described symptoms include pain, weakness, loss of motion, and sensory deficits in each of those body parts.  Hence, the language from the Veteran's claim suggests disabilities in the right fingers, right hand, right wrist, and right arm that are of both an orthopedic and neurologic nature.  As such, the Board finds that the Veteran has asserted separate and independent claims of service connection for disorders of the right fingers, right hand, and right arm that are of both an orthopedic and neurologic nature.  Accordingly, the Board has recharacterized the issues on appeal as styled on the title page of this remand.

The Board notes that post-service private treatment records that are currently in the claims file pertain to treatment only through September 2008.  In view of the other remand action directed by this remand, efforts should be made to contact the Veteran and to ask him to identify the names and addresses of any private or VA medical facilities that have provided treatment for the disorders in his right hand, fingers, wrist, and arm since September 2008.  38 C.F.R. § 3.159(c)(1) and (2).

In a July 2006 statement, the Veteran reported that he received a favorable disability determination from the Social Security Administration, effective from January 2002.  Nonetheless, VA has not yet made any documented efforts to obtain the Veteran's social security records.  The Veteran's social security records must be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(2).

Also, VA examinations performed in September 2007 and February 2010 provide diagnoses of degenerative arthritis in the right hand and post-traumatic and degenerative arthritis in the right wrist.  In the September 2007 VA examination report, the VA examiner opined that it is less likely as not that the Veteran's arthritis was caused by or a result of the comminuted fracture of the base of the fifth metacarpal incurred during service.  The examiner does not, however, offer any opinion as to whether:  the arthritis noted during the examination is related in any way to the Veteran's privately diagnosed psoriatic arthritis; whether the Veteran's arthritis is related to the Veteran's right arm laceration injury also incurred during service; or whether the Veteran has a neurological disorder in his right hand, wrist, or arm that is related to the Veteran's active duty service.  Also, to the extent that the VA examiner opined that the Veteran's arthritis is not related to his in-service right fifth metacarpal fracture injury, the examiner does not provide any rationale or explanation for his opinion in that regard.  Similarly, the February 2010 VA examination confirmed diagnoses of arthritis in the Veteran's right hand and wrist.  However, the examiner was not requested to provide etiology opinions in connection with the February 2010 VA examination.

In view of the foregoing, the Board finds that the September 2007 and February 2010 VA examinations are inadequate for the purpose of determining whether the Veteran's right hand and right wrist disorders, to include arthritis and neurological damage, are etiologically related to the Veteran's active duty service.  As such, the Veteran should be scheduled for a new VA examination.  38 C.F.R. § 3.159(c)(4).

Also, in Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that when a Veteran files a timely Notice of Disagreement and no Statement of the Case is issued, the Board should remand the issue to the RO for the issuance of an SOC.  In this case, the Veteran's June 2008 Notice of Disagreement appears to assert the Veteran's general disagreement with the RO's October 2007 rating decision.  Subsequently, a November 2008 Statement of the Case was issued which denied a compensable initial disability rating for status-post comminuted fracture right fifth metacarpal, healed, no significant residuals in regard to the fracture.  The Statement of the Case did not, however, address the issues of the Veteran's entitlement to service connection for right wrist and right hand disorders.  After additional evidence was received, the Veteran was also issued Supplemental Statements of the Case in April 2010 and June 2010.  The Supplemental Statements of the Case also did not address the Veteran's entitlement to service connection for his right wrist and right hand disorder.  Accordingly, as the Board finds that the Veteran has asserted separate and independent claims of service connection for a right wrist disorder, to include arthritis and neurological damage, and service connection for a right hand disorder, to include arthritis and neurological damage, this matter must be remanded for readjudication by the RO, and if unfavorable to the Veteran, the issuance of a Statement of the Case addressing both issues.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims of entitlement to service connection for a right wrist disorder, to include arthritis and neurological damage; service connection for a right hand disorder, to include arthritis and neurological damage; and a compensable initial disability rating for residuals from a right fifth metacarpal fracture.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  The letter must also advise the Veteran that VA is undertaking efforts to obtain records which pertain to treatment for his right hand, fingers, wrist, and arm disorder since September 2008, records from the Social Security Administration, and to obtain a new VA examination as to the nature and etiology of the Veteran's arthritis and associated neurologic symptoms in his right hand, fingers, wrist, and arm. 

The Veteran should also be provided a VA 21-4142 release and be requested to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for his right hand, fingers, wrist, and arm disorder since September 2008.

2.  Then, the RO should contact the private and/or VA medical facilities identified by the Veteran and obtain the Veteran's complete treatment records from each of those facilities.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results or only partial results, documentation to that effect should be incorporated in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for review.

3.  The RO should also obtain the Veteran's records from the Social Security Administration.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results or only partial results, documentation to that effect should be incorporated in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for review.

4.  After the action directed above has been performed, the Veteran should be afforded a new VA examination, with an appropriate VA examiner, to determine the nature and etiology of the orthopedic and neurologic disorders in the Veteran's right hand, fingers, wrist, and arm, and the current severity of any residuals from the Veteran's comminuted right fifth metacarpal fracture.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner should review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner must be performed.  Based on a review of the claims file, interview of the Veteran, and the clinical findings of the examination, the VA examiner is requested to provide a diagnosis or diagnoses corresponding to the Veteran's claimed orthopedic and neurologic disorders in his right hand, fingers, wrist, and arm.  The examiner should also provide an opinion as to whether it is at least as likely as not (e.g., at least a 50 percent probability) that the diagnosed orthopedic and/or neurologic disorders were either caused or aggravated by the Veteran's in-service right wrist laceration injury, his in-service right fifth metacarpal fracture, or to any other injury or illness incurred during by the Veteran during his active duty service.  The examiner must also comment upon the private diagnosis of psoriatic arthritis provided by Dr. W.F.S., and offer an opinion as to whether any of the orthopedic and neurologic disorders diagnosed by the VA examiner are related in any way to the Veteran's psoriatic arthritis, and if so, whether it is at least as likely as not (e.g. at least a 50 percent probability) that the Veteran's psoriatic arthritis was caused by or resulted from the Veteran's in-service right wrist laceration injury, his in-service right fifth metacarpal fracture, or to any other injury or illness incurred during by the Veteran during his active duty service.

A complete and thorough rationale should be given for all rendered opinions.  Such rationale must include a discussion of all relevant evidence in the claims file (to include but not be limited to:  the Veteran's claims submissions and lay assertions; December 2011 hearing testimony; service treatment records; post-service private and VA treatment and radiology records; and VA examination reports from September 2007 and February 2010); relevant findings on examination and from the Veteran's reported medical history, and applicable medical principles.

All findings, conclusions, and supporting rationale should be expressed in a typewritten report.
 
5.  After completion of the above development, the Veteran's claims of entitlement to service connection for a right wrist disorder, to include arthritis and neurological damage; service connection for a right hand disorder should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Statement of the Case as to those issues and be given notice and an opportunity to respond, to include a substantive appeal if the Veteran desires to perfect an appeal as to those issues.  

The RO should also readjudicate the Veteran's claim of entitlement to a compensable initial disability rating for residuals from a right fifth metacarpal fracture.  If the determination remains adverse to the Veteran, he and his representative should also be furnished with a Supplemental Statement of the Case as to that issue and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


